Citation Nr: 0827959	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  02-15 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1971 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

A hearing was held in September 2006 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The Board remanded the veteran's current claims in August 
2004, March 2007, and December 2007 for additional 
development.   


FINDINGS OF FACT

1.  Neither hypertension nor hypertensive cardiovascular 
disease were noted upon entrance in service and therefore the 
veteran is presumed to have been in sound physical condition 
with respect to those disabilities at the time of entrance 
into service.  

2.  The evidence of record does not clear and unmistakably 
show that hypertension or hypertensive cardiovascular disease 
existed prior to service.

3.  The evidence shows a relationship between the current 
hypertension and current hypertensive cardiovascular disease 
and service.








CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102 and 3.303 (2007).

2.  Hypertensive cardiovascular disease was incurred in 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102 and 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's service connection claims for hypertension and 
hypertensive cardiovascular disease have been considered with 
respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See, 
Bernard v. Brown, 4 Vet. App. 384. 393 (1993).

Analysis

The veteran seeks service connection for hypertension and 
hypertensive cardiovascular disease.  At his September 2006 
hearing the veteran testified that during service he 
continuously had chest pains, dizziness, and fatigue; that he 
had chest pains before he went into service and they became 
worse during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2007).  
To prevail on a claim of service connection on the merits, 
there must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

In general, the veteran is presumed to have been sound upon 
entry to active service where no preexisting condition is 
noted upon entry into service.  See 38 U.S.C.A. §§ 1111, 
1137.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  See 38 U.S.C.A. § 
1153; Wagner, supra.  If this burden is met, then the veteran 
is not entitled to service-connected benefits.

However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id. This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Clinical evaluation during the veteran's September 1970 pre-
induction medical examination shows that the veteran's heart 
and vascular system were noted as normal.  His systolic blood 
pressure was 124 and his diastolic blood pressure was 82.  
The veteran did report that he had pain or pressure in his 
chest and that he had consulted a physician for his chest 
trouble, but the examining physician noted that the reported 
chest pain was from a cold.  Thus, the presumption of sound 
condition attaches, and the veteran is presumed to have been 
in sound condition on entry into service.  VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089.

The burden now falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and was 
not aggravated by service.  See Wagner, supra.

A private medical record dated in March 1999 notes that the 
veteran has a history of hypertension since the early 1970s 
and that he was told that he had a enlarged heart when he was 
separated from service in 1973.  It was also noted that, to 
the best of the veteran's knowledge, it was not until 
subsequent to 1973 that he was made aware of his 
hypertension.  

A VA examination was conducted in July 2007, and in March 
2008 the examiner submitted an additional opinion to clarify 
opinions made in the July 2007 examination.  The examiner 
opined that it is at least as likely as not that there is 
evidence to suggest that that the veteran's current 
cardiovascular disease, including hypertension, preexisted 
the veteran's military service.

The examiner's March 2008 opinion merely notes the evidence 
of record "suggests" the veteran's claimed disabilities 
preexisted service.  Additionally, the March 1999 private 
medical record notes that the veteran's hypertension began in 
the early 1970s.  The veteran entered service in January 
1971.  Thus, there is no clear and unmistakable evidence that 
hypertension and hypertensive cardiovascular disease were 
present on entry into service; the presumption of sound 
condition on entry is not rebutted; and the veteran is 
presumed to have been in sound condition on entry into 
service.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304VAOPGCPREC 3- 
2003; see also Wagner, supra.

The Board need not discuss entitlement to service connection 
for hypertension and hypertensive cardiovascular disease 
based on aggravation, as hypertension and hypertensive 
cardiovascular disease are not shown to have pre-existed 
service and the presumption of soundness is not rebutted.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The medical evidence of record, including a March 2008 VA 
examination report and November 2001 VA treatment record, 
shows that the veteran currently has hypertension and a 
variety of cardiovascular diseases, including hypertensive 
cardiovascular disease.

Whether or not hypertension or hypertensive cardiovascular 
disease were present on enlistment, they were certainly shown 
in service.  Service medical records (SMRs) dated in January 
1972 note that the veteran was experiencing chest pain.  An 
April 1972 SMR notes that an electrocardiogram (EKG) 
indicated probable CVH and a chest x-ray indicated that the 
cardiac silhouette appears to be enlarged.  A radiographic 
image report dated in April 1972 notes that, although the 
overall cardiac size was within normal limits, there did 
appear to be some slight left ventricular hypertrophy.  In 
April 1972 the veteran was noted as having a left ventricular 
enlargement defect and was placed on a profile of no running 
and no strenuous physical activity for 30 days.  Following a 
review of the veteran's claim file, during the July 2007 VA 
examination, the examiner opined that based on the veteran's 
in service EKG and chest x-ray, he had hypertension and 
hypertensive cardiovascular disease during service.  

The post-service medical evidence clearly shows that the 
veteran's current hypertension and hypertensive 
cardiovascular disease are related to service.  During the 
July 2007 VA examination the examiner opined that he is sure 
that the hypertension that was present in service is the same 
hypertension that is present now and that it is at least as 
likely as not that the veteran's pre-existing cardiovascular 
disorder is a major determinant in his current cardiovascular 
problems.  Additionally, in his March 2008 opinion the 
examiner opined that the veteran's service did not aggravate 
his current cardiovascular disease, including hypertension, 
and that the veteran's service represents a natural 
progression of the problems that led to the eventual 
cardiovascular disease he currently has.  

The medical evidence of record clearly shows that the veteran 
has had a hypertension and hypertensive vascular disease from 
active service to the present.  

Because there is a nexus between the veteran's present 
hypertension and hypertensive vascular disease and service, 
service connection for hypertension and hypertensive vascular 
disease is granted.  38 C.F.R. § 3.303; see also Savage v. 
Gober, 10 Vet. App. at 498.


ORDER

Entitlement to service connection for hypertension is 
granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for hypertensive 
cardiovascular disease is granted, subject to the rules and 
payment of monetary benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


